DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 	Claims 1, 5-16, 18-25, and 27-35 remain pending.
Claims 7, 13-16, 18-24, and 27-35 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2019.
Claims 1, 5, 6, 8-12, and 25 are under consideration.

Claim Objections
Claim 6 is objected to as ungrammatical.  Specifically, the phrase “wherein a length of the tRNA fragments is in the range of about 15 nucleotides to about 80 nucleotides are isolated” is awkward.  The claim has been interpreted as requiring that 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6, 8-12, and 25  stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claim(s) recite(s) a method of identifying a subject in need of therapeutic intervention to treat breast cancer comprising isolating fragments of tRNAs from a breast tissue sample obtained from the subject; and characterizing the tRNA fragments (tRFs) and their relative abundance in a cell to identify a signature, wherein when the signature is indicative of a diagnosis of the disease, treatment of the subject is recommended. 
As a first step in determining whether the claims are drawn to a judicial exception, one must review the disclosure and construe the claims in accordance with their broadest reasonable interpretation to understand what Applicant has invented. In this case, the essence of the invention is the assertion of a relationship between a profile of expression of tRNA fragment (tRFs) in a sample of a subject and the presence or absence of cancer. The instant specification indicates that tRFs are a naturally occurring phenomenon in living organisms (see second paragraph of the Background of the Invention on page 1). In construing the claims, it is noted that the step in which 
Next it must be determined whether or not the claims recite a judicial exception. The claims are drawn to a process which recites naturally occurring tRFs which are products of nature. When a claim is drawn to a product of nature, it is determined whether or not what is actually claimed is markedly different from the natural product.  MPEP 2106.04(c) indicates that “[f]or a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process. This is because the analysis of a process claim should focus on the active steps of the process rather than the products used in those steps. However, this passage goes on to note that in the limited situation where a process claim reciting a nature-based product is drafted in such a way that there is no difference in substance from a product claim, the claim is subject to the markedly different analysis for the recited nature-based product. The passage discloses an example, stating that “claims to detecting naturally occurring cell-free fetal DNA (cffDNA) in maternal blood were held to be directed to the cffDNA, because the "existence and location of cffDNA is a natural Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 115 USPQ2d 1152 (Fed. Cir. 2015)). The instant claims are no different.  The active steps are isolating, detecting and quantitating naturally occurring nucleic acids (tRFs). The relative amounts of tRFs in a given sample constitute a natural phenomenon, and the claims are merely claiming this natural phenomenon.  Accordingly, the instant claims are drawn to a natural phenomenon (a tRF signature) that is a judicial exception to patentability. 
Next, to determine if the claims as a whole are drawn to eligible subject matter, it must be determined whether or not the judicial exception is integrated into a practical application. This involves the search for an inventive concept. In this regard, it is noted that “[a]n inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). What must be considered are the other elements of the claims, both individually and as an ordered combination (MPEP 2106.05(I)). In the instant case, the other elements of claim 1 are simply the active steps of isolating and characterizing tRFs. The courts have found that claim elements that represent well-understood routine, and conventional activity do not provide an inventive concept in and of themselves.  The following processes have been found by the courts to represent well-understood routine, and conventional activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

It is clear from item s iii, v, and vii that the additional elements of claim 1 do not represent any inventive concept in and of themselves because they represent well-understood, routine, conventional activities as recognized by the courts. Please also note that, at the time the application was filed, deep sequencing and quantitation of small RNAs isolated from breast tissue was well understood, routine and conventional.  See e.g. Farazi et al (Cancer Res; 71(13): 4443-4453, 2011) who taught deep sequencing and quantitation of RNAs in the size range of 16 to 25 nucleotides from breast tissue.
Claims 2-4 limit the nature of the sample material from which the tRFs are isolated (see items i and iii above). 

Claim 8 requires that “the signature is obtained through sequence specific methods that preserve at least one terminus of the tRNA fragments. The specification does not define “methods that preserve at least one terminus of the tRNA fragments”, but absent evidence to the contrary, deep sequencing would be such a method, and is well-understood, routine, and conventional as discussed above. So, claim 8 adds nothing of significance to the judicial exception.  
Claims 12 and 17 further limit the judicial exception recited in claim 1 by reciting specific nucleic acid sequences (tRFs), but do not recite any elements in addition to these judicial exceptions. Therefore, these claims merely further define the judicial exception in claim 1 and do not add any additional elements to it. 
Finally, when considered as an ordered combination, the additional elements do add anything that is not already present when the steps are considered separately.  Therefore the claims as a whole are drawn to ineligible subject matter (tRFs) without significantly more. 
Please note that the instant claims are similar to claim 25 of US Patent 6258540 which the court found to be drawn to unpatentable subject matter (Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 1373, 115 USPQ2d 1152, 1153 (Fed. Cir. 2015), (Ariosa)).  In Ariosa, the court found that the existence of cell-free fetal DNA (cffDNA) in maternal blood was a judicial exception to patentability, and methods of detecting the cffDNA, and making diagnoses based on that detection (claim 25), were not patent 

Response to Arguments
Applicant's arguments filed 9/16/2020 have been fully considered but they are not persuasive.
Applicant states that “Claim 1 now recites sampling breast tissue and recites specific SEQ ID NOs included in the signature. Accordingly, the claims recite an unconventional approach to the detection and treatment of breast cancer. Accordingly, the claims are patentable under Step 2B of the subject matter eligibility guidelines.”  This is unpersuasive because the claims are drawn to a judicial exception, and do not satisfy the requirements of Step 2B of the analysis because, as set forth in detail above,  they do not recite additional elements that amount to significantly more than the judicial exception. Accordingly the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is indefinite because it recites “the cell” without proper antecedent basis. The claim requires isolation of fragments of tRNAs from a breast tissue sample, and then refers to “characterizing the tRNA fragments and their relative abundance in the cell”.  However breast tissue comprises different types of cells including e.g. adipose, epithelial, neuronal, immunological, and others, and may comprise both normal and tumor cells. Moreover, it is unclear if Applicant intends to determine an expression profile in a single cell from the tissue, from a plurality of cells of the same type, or from a population including different cell types (given that the method involves isolated tRNA fragments from “tissue” which may contain multiple cell types). The claim does not make clear what type of cell ”the cell” refers to. Claims 5, 6, 8-12 and 25 are included in the rejection because they depend from claim 1 but do not resolve the issue.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 8-12, and 25 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The elected invention is a method of identifying a subject in need of therapeutic intervention to treat a disease or condition, disease recurrence, or disease progression comprising: isolating fragments of tRNAs (tRFs) from a tissue sample obtained from the subject; and characterizing the tRNA fragments and their relative abundance in the sample to identify a signature comprising SEQ ID NOS: 8582, 8758, 8761, 8768, 8840 to distinguish breast cancer from normal tissue, wherein when the signature is indicative of a diagnosis of the disease treatment of the subject is recommended. Therefore the elected invention is drawn to the genus of signatures of the relative abundances of SEQ ID NOS: 8582, 8758, 8761, 8768, 8840 that are indicative of a diagnosis of breast cancer.  
Applicant is referred to the Guidelines on Written Description published at FR 66(4) 1099-1111 (January 5, 2001) (also available at www.uspto.gov).  The following passage is particularly relevant.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 


	The specification as filed fails to provide an adequate written description of the genus of signatures of the relative abundances of SEQ ID NOS: 8582, 8758, 8761, 8768, 8840 that are indicative of a diagnosis of breast cancer because it fails to disclose a single example of such a signature.
The specification discloses that the invention includes “two large datasets of short RNA profiles”.  These datasets contain profiles of short RNA expression in a variety of tissue samples.  The first dataset corresponds to transcriptome data from lymphoblastoid cell lines derived from 452 individuals, men and women, from five different populations; and the second dataset that corresponds to transcriptome data from 311 breast cancer samples from The Cancer Genome Atlas (TCGA) repository. These data were filtered to detect and characterize expressed tRFs. The specification states that that “[c]ollections of tRNA fragments were generated and analyzed for several datasets”.  The results of that analysis are presented in 7 tables submitted in Provisional Application 62/122711.  One of these tables is referred to as “205961-7006P2_ Excel_ Breast_ TCGA.csv”.  Sequences corresponding to SEQ ID NOS: 8582, 8758, 8761, 8768, 8840 are disclosed at rows 740 and 743 (SEQ ID NO: 8582, 14557(SEQ ID NO: 8758), 14560 (SEQ ID NO: 8761), 16564 (SEQ ID NO: 8768), and 17569 and 17584 (SEQ ID NO: 8840).  The specification does not disclose that any of the data used to generate the population of expressed tRFs (the TGCA data), or the 
	Because the specification as filed does not disclose a single example of a signature of the recited SEQ ID NOS in any sample including solid breast tumor tissue, solid breast normal tissue, serum form normal or diseased patients, or exosomes from normal or diseased patients, one of skill in the art could not conclude that Applicant was in possession of the claimed invention at the time the application was filed. While the disclosure provides a starting point for the execution of further activity that might result in the description of a representative number of species of the claimed genus of signatures, the actual discover of such a signature does not appear to have been accomplished yet. A patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.” Brenner v. Manson, 383 U.S. 519, 532-36 (1966). The specification as filed does not provide a disclosure that would convey to one of skill in the art at the time of the invention that Applicant was in possession of the claimed invention. 

Response to Arguments
Applicant's arguments filed 9//16/2020 have been fully considered but they are not persuasive.
	Applicant refers to Fig 8, paragraphs 41 and 225-230, Figs. 9A and 9B, and paragraphs 42 and 233-236, also referring to the materials and methods section of the specification.  Applicant asserts that the level of detail in the Materials and Methods and Examples is typical in the professional discourse of skilled artisans in the field, and thus the specification provides substantial guidance to a person of ordinary skill in the art seeking to practice the invention.  This is unpersuasive.  It is unclear to the Examiner how the cited figures and passages provide a description of the characteristics of a “signature” of the elected SEQ ID NOS that “is indicative of a diagnosis of the disease”.  For example, it is unclear how Figures 8, 9A, or 9B represent abundances of the recited SEQ ID NOS relative to each other or to any other specific tRNA fragment. Fig. 9A appears to compare healthy breast tissue to healthy lymphoblastoid tissue, not normal tissue and breast cancer tissue as Applicant appears to assert at page 20 of the response.  While Fig. 9B compares normal breast tissue to breast cancer tissue, it is unclear from the figure as how the recited SEQ ID NOS (or any specific SEQ ID NOS) are reflected in the data. It is possible that the data points representing the elected SEQ ID NOS are present within the area of overlap between the breast and normal tissue samples. Moreover, it is unclear what is the margin of error in the analysis.  Applicant has provided no explanation of how FIG. 9B can be relied upon to provide evidence that the recited SEQ ID N OS; constitute a signature that reliably and reproducibly represents breast cancer.  It is noted that the claims embrace all types and stages of 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635